No

10

11

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

TYNEISHA K.,
Plaintiff,
Vv.
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

NO. ED CV 20-1961-JGB(E)

)
)
)
)
) JUDGMENT
)
)
)
)
)
)
)

Pursuant to the Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS ADJUDGED that the action is dismissed without prejudice.

DATED: May 27, 2021.

JESUS G. SNAL
UNI'JED STATES DISTRICT JUDGE

 
